Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has allowed all of the Applicants’ claims in his Written Opinion associated with PCT/IL2018/050793 (i. e. the Applicants’ parent application).  The most relevant reference discovered by the U. S. examiner from his search is U. S. Pat. 4,400,355.  U. S. Pat. 4,400,355 is relevant in as much as it describes a process and system for abating the emissions of at least SOx and NOx out of an exhaust gas emitted from a combustion source (such as the combustion of high sulfur fuel) by using air that is enriched w/ atomic oxygen as a reagent (as well as a solution of sulfuric acid) for converting the SOx and NOx values w/in the combustion gas into sulfuric acid and nitrosyl sulfuric acid by-products (please see at least the abstract as well as col. 3 lns. 28-66 and also col. 5 lns. 15-18 w/in this U. S. Pat. 4,400,355).  However, the invention described in this U. S. Pat. 4,400,355 more closely resembles the conventional prior art alluded to in at least paragraph numbers 12 and 51 in the Applicants’ specification that uses the more expensive hydrogen peroxide and/or ozone as the reagents for the abatement of at least NOx and SOx pollutants, which can create safety and maintenance problems (please note that col. 7 lns. 6-11 in this U. S. Pat. 4,400,355 mentions the use of either hydrogen peroxide and/or ozone as the reagents that generate the atomic oxygen).  In contrast to these conventional prior art processes, the Applicants have discovered and claim the use of atmospheric oxygen (i. e. O2) for the oxidation of the pollutants, which leads to a reduction of maintenance and operational costs as well as providing for a safer work environment (please note paragraph number 52 in the Applicants’ specification).  U. S. Pat. 4,400,355 does not teach or suggest the Applicants’ claimed use of air enriched w/ atmospheric oxygen (i. e. O2), 
Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The Applicants’ Drawings filed on May 27, 2020 have been approved by the U. S. examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






Tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736